DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziedzic (US 4,334,392).
With regard to claim 1: Dziedzic discloses an anchor head (A) mountable to a tie down ground anchor having a shaft end thereof, the shaft end having helical thread, the anchor head (A) comprising:
a first head section (B) and a second head section (C) integrally connected axially to the first head section (B), the first head section (B) having first side walls configured to receive a first wrench or hex socket,
the second head section (C) having opposed second side walls configured to receive a second wrench or hex socket, the second head section (C) having an axial bore for receiving the shaft end (fig. 2), the second head section (C) includes a lateral bore (receiving 44) extending through the second side walls open into the axial bore thereof capable of receiving a tool for deforming the helical threads of the shaft end.
Examiner notes that recitations directed to the tie down ground anchor and tool are related to an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image1.png
    814
    388
    media_image1.png
    Greyscale

Fig. 2: Dziedzic (US 4,334,392)
With regard to claim 3: Dziedzic discloses that the first head section (B) includes a lateral bore extending there through for receiving a tool (40) (fig. 2).
With regard to claim 4:  Dziedzic discloses that the first side walls of the first head section (B) having a first cross-sectional dimension (fig. 2), the second side walls of the second head section (C) having a second cross-sectional dimension (fig. 2).
With regard to claim 5: Dziedzic discloses that the first cross-sectional dimension is different than the second cross-sectional dimension (fig. 2).
With regard to claim 6: Dziedzic discloses that the first head section (B) and the second head section (C) are separated by an integral annular shoulder (D) (fig. 2).

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 has been amended to now recite that the  second head section includes a lateral bore extending through the second side walls open into the axial bore
thereof to receive a tool for deforming the helical threads of the shaft end.  Applicant submits that this is the subject matter in Claims 9 and 14 that Examiner has indicated is not disclosed or suggested in the prior art.
	Examiner respectfully submits that claim 1 is directed solely to the anchor head while claims 9 and 14 are directed to the combination of the tie ground anchor positively claiming the elongated shaft having a shaft end with helical threads. It is noted that subject matter of canceled claim 2 rolled into claim 1 was previously rejected under 102(a)(1) in view of Dziedzic.  Dziedzic discloses that the second head section (C) includes a lateral bore (receiving 44) extending through the second side walls open into the axial bore thereof capable of receiving a tool for deforming the helical threads of the shaft end.
	Examiner notes that the response indicates that claim 9 has been cancelled.  Accordingly, as the subject matter of claim 9 has been incorporated into claim 7, the corresponding claim text should be deleted.
The objection of claim 14 has been withdrawn in view of the amendment filed 7/19/22.
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 7/19/22.


Allowable Subject Matter
Claims 7 and 10-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 14, the combination of all the elements of the claimed tie down ground anchor is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633